DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27 and 29-36, drawn to a flushing catheter, classified in A61M 25/007 (Note: it is unclear whether claims 29-36 are intended to depend upon claims 23, 24, or 26, or whether claims 29-36 are intended to depend upon claim 28 due to the preamble of claims 28-36 being the same of “A multi-catheter system”/“The multi-catheter system”. For the purposes of restriction, claims 29-36 are grouped with Invention I due to depending upon claims 23, 24, or 26.)
II. Claim 28, drawn to a multi-catheter system, classified in A61M 2025/0004.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the elongate catheter body to be configured to coaxially insert into more additional catheters than just one additional catheter.  The delivering a flushing fluid to more additional catheters than just one additional catheter or delivering a therapeutic fluid to multiple target sites in a patient.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, recognized divergent subject matter, or different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species of the flush segment: 
Figures 1A-1D, 2A with catheter hub 109A
Figures 1A-1D, 2A with catheter hub 109B
Figures 1A-1D, 2A with catheter hub 109C
Figures 1A-1D, 2B with catheter hub in first example 261
Figures 1A-1D, 2B with catheter hub in second example 262
Figures 1A-1D, 2B with catheter hub in third example 263
Figures 1A-1D, 2B with catheter hub in fourth example 264
Figures 1A-1D, 2B with catheter hub in fifth example 265
Figures 1A-1D, 2B with catheter hub in sixth example 266
Figure 3A
Figure 3B
Figure 3C
Figure 3D
Figure 3E
Figure 3F
Figure 4A
Figure 4A with flushing catheter body retrofit of Figure 4B
Figure 4A with flushing catheter body retrofit of Figure 4C
Figure 4A with flushing catheter body retrofit of Figure 4D
Figure 4A with flushing catheter body retrofit of Figure 4E
Figure 5A
Figure 5A with flushing catheter extension retrofit of Figure 5B
Figure 5A with flushing catheter extension retrofit of Figure 5C
Figure 5A with flushing catheter extension retrofit of Figure 5D
Figure 6A
Figure 6A with flushing hub retrofit in first illustrated example of Figure 6B
Figure 6A with flushing hub retrofit in second illustrated example of Figure 6B
Figure 6A with flushing hub retrofit in third illustrated example of Figure 6B
Figure 6A with flushing hub retrofit in fourth illustrated example of Figure 6B
Figure 7A with flush segment 701
Figure 7A with flush segment 702
Figure 7A with flush segment 703
Figure 7B
Figure 7C
Figure 7D
Figure 8
Figure 9
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, the claims recite different locations of the flush segment on the catheter body and on the hub, different shapes of the flush ports, different regions where the flush segment is located, different sizes of the flush ports, different spacing of the flush ports, angling of the flush ports, a cover for the flush ports that may have holes, and tapering the flush segment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 28 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SHEFALI D PATEL/Primary Examiner, Art Unit 3783